Citation Nr: 1753892	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  07-08 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2007, the RO denied service connection for depression and in August 2011 the Board denied entitlement to service connection for an acquired psychiatric disorder, claimed as depression. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the decision and remanded the case to the Board for further development in January 2013. The Board remanded the case in July 2013 for further development and the Veteran was afforded VA mental disorders examinations in September 2013, September 2015, and an addendum opinion in December 2015. 

In February 2016, the Board denied service connection for depression. The Veteran appealed the Board's decision to the Court. In June 2017, the Court remanded the issue of service connection for depression due to the Board's reliance on examinations the Court deemed as inadequate.

In September 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Remand is necessary for a new VA examination for the Veteran's service connection claim for an acquired psychiatric disorder, to include as secondary to hepatitis C. In a June 2017 Memorandum Decision the Court indicated the September 2015 examination was inadequate because it failed to make a specific finding as to whether the Veteran's hepatitis C aggravated his depression. The Court also deemed the December 2015 examination as inadequate because the examiner stated the Veteran "did not have a permanent aggravation of his depression due to his hepatitis C" but also stated "the records show that he had his depression worsened by his hepatitis C treatment." Therefore, a new VA examination is needed.

The case is REMANDED for the following action:


1. Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his acquired psychiatric disorder, to include as secondary to hepatitis C. All indicated tests and studies should be accomplished and the findings reported in detail.

The examiner should address the following:

a. Whether it is at least as likely as not (at least fifty percent or greater) that the Veteran's current acquired psychiatric disability, claimed as depression is related to a disease, injury or event in service, or caused or aggravated by the Veteran's service-connected hepatitis C. 

b. A complete rationale for these opinions should be provided. All opinions should be based on examination findings, historical records, and medical principles. 

The examiner's attention is drawn to the following:

*Service treatment records indicating the Veteran reported having depression or excessive worry. Including the Veteran's June 1975 enlistment examination and his April 1978 separation examination.

*September 2004 psychiatric evaluation indicating the Veteran experienced low energy, lack of appetite, and mood swings.

*March 2009 VA mental examination reporting the Veteran experienced suicidal and homicidal thoughts, numbness, helplessness, hopelessness, and poor appetite.

*September 2009 hearing testimony indicating the Veteran had feelings of depression, malaise, and fatigue that were secondary to the treatment for hepatitis C. 

*September 2010 VA mental examination reporting the Veteran had a lot of pain, feelings that people were against him, and depression. The examiner noted a diagnosis for depressive disorder.

*September 2013 VA mental examination stating the Veteran was always down, irritable, and had impaired abstract thinking.

*September 2015 VA mental examination stating the Veteran experienced depressed mood and anxiety. The examiner noted the Veteran's depressed mood was present during his childhood.

*December 2015 addendum medical opinion stating the Veteran did not have permanent aggravation of his depression due to hepatitis C but had an additional diagnosis for personality disorder. 

2. Readjudicate the issues on appeal. If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).



